USCA11 Case: 21-10549    Date Filed: 01/31/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                  ____________________

                        No. 21-10549
                  Non-Argument Calendar
                  ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
NAJIY WILLIAMS,
a.k.a. King,
a.k.a. G,
a.k.a. Razu,


                                        Defendant-Appellant.
USCA11 Case: 21-10549         Date Filed: 01/31/2022    Page: 2 of 7




2                      Opinion of the Court                 21-10549

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Georgia
           D.C. Docket No. 5:17-cr-00024-MTT-CHW-1
                     ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN and BRASHER,
Circuit Judges.
PER CURIAM:
       Najiy Williams appeals his sentence of 174 months of impris-
onment for enticing a woman to travel interstate to engage in pros-
titution. 18 U.S.C. §§ 2, 2422(a). In this out-of-time appeal, Wil-
liams argues that trial counsel was ineffective in failing to investi-
gate and present mitigating evidence about his upbringing, but that
claim should be raised on collateral review where a factual record
can be developed. See 28 U.S.C. § 2255; Massaro v. United States,
538 U.S. 500 (2003). Williams also challenges the calculation of res-
titution and the six-month reduction awarded for his substantial as-
sistance, see United States Sentencing Guidelines Manual § 5K1.1
(Nov. 2018). And he argues that cumulative error warrants rever-
sal. We affirm.
        Williams agreed to plead guilty to enticing a woman to
travel interstate to engage in prostitution in exchange for the dis-
missal of ten other charges for conspiring to and for enticing and
trafficking minors and women for prostitution. See 18 U.S.C. §§ 2,
USCA11 Case: 21-10549         Date Filed: 01/31/2022     Page: 3 of 7




21-10549                Opinion of the Court                         3

1591, 1594(c), 2421(a), 2422(a). His plea agreement stated that Wil-
liams and the government “agree[d] to make a non-binding recom-
mendation of a sentence of at least 180 months less any reduction
for 5K1.1 ‘substantial assistance,’ as determined by the Court.” The
plea agreement also stated that the district court would impose
“restitution in this case pursuant to Title 18, United States Code,
Section 1593” with the “amount . . . to be paid to J.A., N.J., T.W.,
B.H., B.S.S., I.F., and T.M. . . . determined . . . at a hearing at the
time of sentencing.” And when questioned by the district court,
Williams acknowledged that he understood the effect of those two
provisions. The district court accepted Williams’s plea of guilty and
sentenced him to 180 months of imprisonment minus six months
for his substantial assistance, U.S.S.G. § 5K1.1.
        The government requested $168,601.80 in restitution to ac-
count for the proceeds of the more than one thousand illegal sexual
acts performed and for the losses that Williams’s victims reported.
The government relied on Williams’s factual basis, which re-
counted how he organized a conspiracy that used false advertising
to lure four minors, who were victims of sex trafficking, and three
adult women to travel interstate and forced all of them to engage
in prostitution. In his factual basis, Williams admitted that he set
the price for the victims’ services, required them to submit pay-
ments they received, tracked them, arranged their travel and lodg-
ing, and used an eighth prostitute who joined the enterprise as a
supervisor.
USCA11 Case: 21-10549         Date Filed: 01/31/2022    Page: 4 of 7




4                      Opinion of the Court                 21-10549

       Williams objected to the amount of restitution. He argued
that “the illegal business ran no more than a 50% margin of profit
at any given time.” He asked the district court to subtract his over-
head expenses from his ill-gotten proceeds and to “reduce [the
amount of restitution] to no more than $84,300.00.”
       After hearing testimony from a federal agent about the op-
erations of the conspiracy and its proceeds and reviewing briefs
submitted by the parties, the district court ordered Williams to pay
$168,601.80 in restitution. The district court found that the govern-
ment proved by a preponderance of the evidence that the restitu-
tion requested “based on the evidence is reasonable.” The district
court ruled that the costs Williams sought to deduct, “such as hair
and nail appointments, condoms, and hotel rooms,” were not de-
ductible as living expenses, see United States v. Baston, 818 F.3d
651, 660, 665 (11th Cir. 2016), and instead were business expenses
that enured to his “benefit as an employer.”
       Williams challenges the calculation of his restitution, as a
claim of ineffective assistance of trial counsel. Because the underly-
ing substantive issue was fully developed by the parties and decided
by the district court, and Williams cannot obtain relief from resti-
tution in a postconviction motion, see Blaik v. United States, 161
F.3d 1341 (11th Cir. 1998), we review the order of restitution. Our
review is de novo. United States v. Williams, 5 F.4th 1295, 1305
(11th Cir. 2021).
      Williams’s argument is foreclosed by our recent decision in
Williams, where we held that a district court is not “permitted . . .
USCA11 Case: 21-10549           Date Filed: 01/31/2022      Page: 5 of 7




21-10549                 Opinion of the Court                            5

to offset the restitution it order[s] by the amount [a defendant] ex-
pend[s] on his victims’ living expenses.” 5 F.4th at 1305. We based
our conclusion on the language in the Trafficking Victims Protec-
tion Act that requires a defendant convicted of sex trafficking to
pay “the full amount of the victim’s losses,” 18 U.S.C. § 1593(b)(1),
and “the gross income or value to the defendant of the victim’s ser-
vices or labor,” id. § 1593(b)(3). We explained that, “by emphasiz-
ing that the victim is entitled to the ‘gross income’ derived from
her trafficking, the [statutory] text is clear . . . [that] she is entitled
to the full amount, without any offset.” Williams, 5 F.4th at 1306.
Williams does not dispute that he owed each victim her stated
losses and the profits he derived from her illegal services.
        We reject the argument by the government that the doc-
trine of invited error bars Williams from challenging the extent of
the departure awarded for his substantial assistance. The doctrine
of invited error applies only “when a party induces or invites the
district court into making an error.” United States v. Maradiaga,
987 F.3d 1315, 1322 (11th Cir. 2021) (quoting United States v. Bran-
nan, 562 F.3d 1300, 1306 (11th Cir. 2009)). Neither Williams’s stip-
ulation that the district court could determine what reduction he
would receive for his substantial assistance nor his failure to object
at sentencing invited the error about which he complains.
      Because Williams failed to challenge the extent of the de-
parture in the district court, our review is only for plain error. See
United States v. Ramirez-Flores, 743 F.3d 816, 822 (11th Cir. 2014).
Under that standard, Williams must prove that the district court
USCA11 Case: 21-10549        Date Filed: 01/31/2022     Page: 6 of 7




6                      Opinion of the Court                21-10549

committed an error that is plain and that affects his substantial
rights. See id.
        The district court committed no error in determining that
Williams’s assistance merited a six-month reduction of his sen-
tence. Williams argues that the district court considered his sub-
stantial assistance as part of a sentencing package instead of evalu-
ating it separately, but the record refutes Williams’s argument. The
district court complied with its obligation to consider the useful-
ness of Williams’s assistance, the truthfulness and completeness of
his information, the nature and extent of his assistance, any injury
or risk of danger to him and his family because of his assistance,
and the timeliness of his assistance. See United States v. Livesay,
525 F.3d 1081, 1092 (11th Cir. 2008). The district court inquired
about what information Williams provided, when it was divulged,
and its helpfulness to the government. The prosecutor described
Williams’s background and stated that he was forthcoming with
truthful information, but it was minimally helpful. The district
court considered the motion filed by the government and its assess-
ment of Williams’s assistance, as it was required to do. See U.S.S.G.
§ 5K1.1 cmt. n.3. And the district court explained that it had taken
“into consideration the overall circumstances of [the] prosecution,”
and made an “individualized assessment of the facts of [Williams’s]
case” in determining the extent it would depart.
       Williams’s argument about cumulative error fails. “Where
there is no error or only a single error, there can be no cumulative
USCA11 Case: 21-10549        Date Filed: 01/31/2022    Page: 7 of 7




21-10549               Opinion of the Court                       7

error.” United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011).
Williams identifies no error.
      We AFFIRM Williams’s sentence.